


Exhibit 10.03


OGE ENERGY CORP.
INVOLUNTARY SEVERANCE BENEFITS PLAN FOR OFFICERS
SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT
(Effective May 1, 2013 Through December 31, 2014)
1.
Purpose of the Plan

The purposes of the OGE Energy Corp. Involuntary Severance Benefits Plan for
Officers, which shall be effective from May 1, 2013 through December 31, 2014
(this “Plan”), are:
(a)
to make Severance Benefits available to eligible employees to financially assist
with their transition following certain terminations of employment from OGE
Energy Corp. (the “Company”), its affiliates, subsidiaries or its successors
while this Plan is in effect; and

(b)
to resolve any possible claims arising out of such employment, including
termination, by providing eligible employees with Severance Benefits in return
for a Waiver and Release from liability.

If an employee qualifies for a Severance Benefit under this Plan, payments under
this Plan are voluntary on the part of the Company, and are not required by any
legal obligation other than the Plan itself.
This Plan represents an amendment and restatement of all prior severance plans,
practices or policies (other than individual contracts providing for severance
benefits, including a Participant’s May 1, 2013 Retention Agreement, if any,
between the Participant and the Company) in effect with the Company or an
Affiliate as of the effective time hereof with respect to the Employees (as
defined below). All such prior severance plans, practices and policies are
hereby superseded by this Plan, and discontinued and terminated with respect to
the Employees.
2.
Definitions

As used in this Plan, the following terms shall have the following meanings (and
the singular includes the plural, unless the context clearly indicates
otherwise):
Affiliate:  (i) Each corporation, partnership or other business entity which is
50% or more owned, directly or indirectly, by the Company; (ii) the General
Partner; (iii) the Partnership; and (iv) each corporation, partnership or other
business entity which is 50% or more owned, directly or indirectly, by the
General Partner or the Partnership.
Cause:  Termination from employment due to unacceptable performance, misconduct,
gross negligence, dishonesty, any violation of the policies of the Company or
any Affiliates or acts detrimental to the Company, to an Affiliate or to
employees, property or the reputation of the Company or an Affiliate.

-1-



--------------------------------------------------------------------------------




COBRA:  The Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
from time to time and currently embodied in Internal Revenue Code Section 4980B,
which provides for continuation of group health plan coverage in certain
circumstances.
COBRA Rate:  The cost charged by the Company under its group health plan (within
the meaning of Section 4980B(g)(2) of the Internal Revenue Code) from time to
time for continuation of coverage under COBRA.
Company:  OGE Energy Corp., an Oklahoma corporation, and any successor to OGE
Energy Corp.
Comparable Employment: Employment with the Company or any Affiliate that (i)
provides annual base salary or annualized base rate of pay not less than the
Employee’s Compensation, (ii) provides the opportunity to receive a bonus not
less than the Employee’s then target award under the STI and (iii) is at a
location less than 90 miles from the principal place of employment for the
Employee on the Employee’s Notice Date.
Comparable Employment With Relocation: Employment with the Company or any
Affiliate that (i) provides annual base salary or annualized base rate of pay
not less than the Employee’s Compensation, (ii) provides the opportunity to
receive a bonus not less than the Employee’s then target award under the STI and
(iii) is at a location 90 miles or more from the principal place of employment
for the Employee on the Employee’s Notice Date and relocation is offered
pursuant to the Company’s policies.
Compensation:  The Employee’s annual base salary or annualized base rate of pay
as of his or her Notice Date.
Disability:  A disability which qualifies the Employee to receive benefits under
the OGE Energy Corp. Group Long Term Disability Plan.
Eligible Employee:  An Employee who meets the requirements of the second
sentence of Section 3(a) of this Plan.
Employee: Any officer employee (Vice President level or assigned to salary grade
level 80 or above) of the Company or one of its subsidiaries who has been
seconded to the General Partner, the Partnership or one of its subsidiaries and
is listed on Exhibit A hereto.
ERISA: The Employee Retirement Income Security Act of 1974, as amended.
General Partner: CNP OGE GP LLC, a Delaware limited liability company.
Master Formation Agreement:    The agreement by and among the Company, OGE
Energy Corp., an Oklahoma corporation, and certain other parties dated as of
March 14, 2013 in which the parties have agreed through a series of transactions
to contribute to the Partnership and another entity all of their respective
ownership interests in certain assets.

-2-



--------------------------------------------------------------------------------




Notice: The written notice provided to an Employee under Section 3(a) stating
that the employment of the Employee will be terminated and the Employee is
eligible for participation in this Plan.
Notice Date: The date on which an Employee receives a Notice.
Participant: An Eligible Employee who meets the requirements set forth in
Section 3(b) of this Plan.
Partnership:    CenterPoint Energy Field Services LP, a Delaware limited
partnership, formed pursuant to the Master Formation Agreement.
Plan: This OGE Energy Corp. Involuntary Severance Benefits Plan for Officers,
effective May 1, 2013 through December 31, 2014.
Plan Administrator: The Benefits Committee appointed by the Board of Directors
of the Company.
Retirement Plan: The OGE Energy Corp. Retirement Plan, as Amended and Restated
Effective January 1, 2008, and as thereafter amended.
Savings Plan: The OGE Energy Corp. Employees’ Stock Ownership and Retirement
Savings Plan, as Amended and Restated Effective January 1, 2008, and as
thereafter amended.
Service: As defined in the Retirement Plan; provided, however, that solely for
purposes of Section 4(a), six months or more of Service shall constitute a full
year of Service and less than six months of Service shall not constitute a year
of Service (except in the event an Employee has a total of less than six months
of Service, in which case the Employee shall be deemed to have one year of
Service).
Severance Benefits: Benefits described in Sections 4 and 5 below.
Severance Period:  The period of time, commencing as of the Participant’s
Termination Date, equal to the total number of weeks used to calculate a
Participant’s aggregate cash Severance Benefit under Section 4(a) hereof.
STI: The OGE Energy Corp. 2008 Annual Incentive Plan or any successor plan
adopted by the Company (including the OGE Energy Corp. 2013 Annual Incentive
Plan), as in effect from time to time for each Eligible Employee participating
in such plan on his or her Termination Date and the OGE Energy Team$hare Plan,
as in effect from time to time, for all other Eligible Employees.
Termination Date: The last day on which an Employee is carried on the payroll of
the Company or an Affiliate and has a “separation from service” within the
meaning of Section 409A of the Internal Revenue Code.

-3-



--------------------------------------------------------------------------------




Waiver and Release:  The legal document in which an Employee, in exchange for
Severance Benefits under this Plan, among other things, releases the Company and
all of the Affiliates, their directors, officers, employees and agents, their
employee benefit plans, and the fiduciaries and agents of said plans from
liability and damages in any way related to the Employee’s employment with or
separation from employment with the Company or any Affiliate.
Weekly Compensation:  The Employee’s Compensation divided by 52.
3.
Participation

(a)
Eligible Employees

An Eligible Employee shall be eligible to become a Participant in this Plan and
to receive Severance Benefits. An Eligible Employee is an Employee whose
employment with the Company and all Affiliates is terminated by the Employee’s
employer for reasons other than death, Disability or Cause during the period
commencing on May 1, 2013 and ending on December 31, 2014; provided, that an
Employee will not become or continue to be an Eligible Employee and no Severance
Benefits will be paid if:


(i)
the Employee dies, incurs a Disability or voluntarily terminates employment
prior to the Termination Date scheduled in his or her Notice, or fails to
continue to perform the duties of his or her employment through such Termination
Date;



(ii)
this Plan is amended in a way that makes the Employee ineligible to participate
or the Employee’s employment is terminated for Cause or due to death or
Disability before the Employee has returned an executed Waiver and Release as
described in Section 3(b) below;



(iii)
the Employee fails to return all property and materials of his or her employer
to his or her supervisor or other appropriate employer representative as of his
or her Termination Date;



(iv)
during the period beginning on the Employee’s Notice Date and ending on the
Employee’s Termination Date, the Employee is offered Comparable Employment; or

(v)
the Employee accepts any offer of employment with the Company or an Affiliate
before his or her Termination Date.

Eligible Employees shall receive a Notice regarding their employment
termination, which shall advise them of their scheduled Termination Date, and

-4-



--------------------------------------------------------------------------------




shall be given a form of Waiver and Release in the manner described in Section
3(b).
(b)
Participants

In order to become a Participant, an Eligible Employee must meet the following
requirements:  (i) on or after (not before) the Employee’s Termination Date, the
Eligible Employee must execute (and return to the Plan Administrator or the
person designated by the Plan Administrator) the Waiver and Release; (ii) the
Eligible Employee must not revoke his or her Waiver and Release within 7 days
after signing it; and (iii) the Eligible Employee must not be disqualified from
receiving Severance Benefits pursuant to the provisions of the proviso to the
second sentence of Section 3(a) above. Notwithstanding the foregoing, the
deadline for executing and returning the Waiver and Release shall be extended
through 5:30 p.m. on the 50th day following the date that the Eligible Employee
receives the Waiver and Release pursuant to Section 3(a) if that 50th day is
after the Eligible Employee’s Termination Date. The Waiver and Release will be
provided to the Eligible Employee no later than the 10th day following the
Eligible Employee’s Termination Date. Each Eligible Employee is hereby advised
to consult an attorney before signing a Waiver and Release.
4.
Cash Severance Benefit

(a)
An Eligible Employee who qualifies as a Participant under Section 3 and who has
not received an offer of Comparable Employment With Relocation as of his or her
Termination Date shall be entitled to a lump‑sum cash Severance Benefit in an
amount equal to fifty-two (52) weeks of the Participant’s Weekly Compensation.
An Eligible Employee who qualifies as a Participant under Section 3 and who has
received and declined an offer of Comparable Employment With Relocation as of
his or her Termination Date shall be entitled to a lump‑sum cash Severance
Benefit in an amount equal to two (2) weeks of the Participant’s Weekly
Compensation multiplied by the number of full years of Service credited to the
Participant as of his or her Termination Date, provided that (i) such cash
Severance Benefit shall not be less than Twelve (12) weeks of the Participant’s
Weekly Compensation nor more than thirty-six (36) weeks of the Participant’s
Weekly Compensation and (ii) if the Participant previously received a severance
payment from the Company or any Affiliate based upon previous Service, then such
previous Service will not be included in the calculation of the lump-sum cash
Severance Benefit.

(b)
An Eligible Employee who qualifies as a Participant under Section 3 and who has
not received an offer of Comparable Employment With Relocation as of his or her
Termination Date shall be entitled to an additional lump-sum cash Severance
Benefit in an amount equal to such Participant’s target award under the STI. An
Eligible Employee who qualifies as a Participant under Section 3 and who has
received and declined an offer of Comparable Employment With Relocation as of
his or her Termination Date shall be entitled to an additional lump-sum cash


-5-



--------------------------------------------------------------------------------




Severance Benefit in an amount equal to such Participant’s target award under
the STI, if any, adjusted on a pro rata basis based on the number of months the
Participant was actually employed during such plan year. If a Participant
receives a payment under this Section 4(b), such payment shall be in lieu of,
and not in addition to any other benefits under the STI.
(c)
A cash Severance Benefit calculated pursuant to Sections 4(a) and (b) for a
Participant shall be reduced by the amount of any cash compensation payable to
the Participant by the Company or an Affiliate on account of the termination of
the Participant’s employment, pursuant to (i) a written employment agreement
with the Company or an Affiliate, (ii) another severance plan or program of the
Company or an Affiliate, or (iii) any other obligation, whether by contract,
applicable law, or otherwise of the Company or any other individual or entity to
provide a payment to such Participant in the event of an involuntary termination
of such Participant’s employment with the Company, excluding the Participant’s
May 1, 2013 Retention Agreement, if any, between the Participant and the
Company.

(d)
Notwithstanding the foregoing, the amount of any lump‑sum cash Severance Benefit
otherwise payable to a Participant shall be reduced by any monies owed by the
Participant to the Company (or an Affiliate), including, but not limited to, any
overpayments made to the Participant by the Company (or an Affiliate) and the
balance of any loan by the Company (or an Affiliate) to the Participant that is
outstanding at the time that the cash Severance Benefit is paid.

5.
Continuation of Other Benefits



In addition to the cash Severance Benefit provided in Section 4 above, a
Participant shall be entitled to the following benefits:
(a)
Medical/Dental/Vision Plan Benefits

For the applicable period required by COBRA, a Participant shall be entitled to
continue the medical, dental and vision plan coverage in effect for active
employees during such period if the Participant is eligible for and timely
elects continuation of such coverage in accordance with COBRA. The Participant
shall pay the active employee rate for coverage during the Severance Period and
thereafter the full COBRA Rate with respect to such coverage. The eligibility of
the Participant to continue such coverage at both the active employee rate and
full COBRA Rate shall not exceed a period of eighteen (18) months unless a
longer period is required by COBRA. Such benefits shall be governed by and
subject to (i) the terms and conditions of the plan documents providing such
benefits, including the reservation of the right to amend or terminate such
benefits under those plan documents at any time, and (ii) the provisions of
COBRA. The period of coverage provided under this Section 5(a) shall be included
in the Participant’s COBRA continuation coverage period.

-6-



--------------------------------------------------------------------------------




Notwithstanding anything in the Company’s retiree medical plan to the contrary,
a Participant, other than a Participant who received and declined an offer of
Comparable Employment With Relocation as of his or her Termination Date, who
will (i) attain age 55 on or before May 1, 2018 and (ii) is a “Grandfathered
Participant” under the Retirement Plan, shall be eligible to enroll in the
Company’s retiree medical plan during the ninety (90)-day period commencing on
the date the Participant actually attains age 55, provided that such Participant
shall receive no additional service credit under such plan after his or her
Termination Date.
(b)
Outplacement

A Participant who has not received an offer of Comparable Employment With
Relocation as of his or her Termination Date shall be entitled to receive
outplacement services appropriate to the Participant’s position with the Company
or an Affiliate on his or her Termination Date for a maximum of nine (9) months
following the Participant’s Termination Date, as determined in the sole
discretion of the Plan Administrator. The Participant must initiate the
outplacement services within sixty (60) days of the Participant’s Termination
Date. The Participant shall not be entitled to a cash payment in lieu of such
outplacement services.
Outplacement services will be provided by Gabbard & Company P.C., 6305 Waterford
Boulevard, Suite 220, Oklahoma City, Oklahoma 73118.
(c)
Life Insurance and Accidental Death and Dismemberment Insurance Benefits

The Participant’s coverage under the Company’s Group Life and AD&D Plan shall
cease on the last day of the month in which his or her Termination Date occurs.
For information on conversion rights, if any, the Participant needs to contact
MetLife at (877) 275-6387 to make arrangements.
(d)
Savings Plan and Retirement Plan Benefits

(i)
Savings Plan

The Participant shall be entitled to his or her vested account balance under the
Savings Plan, in accordance with the provisions of the Savings Plan.
(ii)    Retirement Plan
The Participant shall be entitled to his or her vested benefit, if any, under
the Retirement Plan, in accordance with the provisions of the Retirement Plan.
Notwithstanding anything in the Retirement Plan to the contrary, a Participant,
other than a Participant who received and declined an offer of Comparable
Employment With Relocation as of his or her Termination Date, who is a
“Grandfathered Participant” entitled to receive a Retirement Benefit (as such
term is defined in the Retirement Plan) under Section 5.2 of the Retirement Plan
as of his or her Termination Date, and

-7-



--------------------------------------------------------------------------------




who has attained at least 70 Points (as such term is defined in the Retirement
Plan) as of his or her Termination Date shall be deemed eligible to receive an
unreduced Retirement Benefit pursuant to Section 5.3(a) of the Retirement Plan,
as if he or she has at least 80 Points or has attained age 62 on his Termination
Date. In no event shall the Participant receive additional Credited Service (as
such term is defined in the Retirement Plan) beyond his or her Termination Date
for purposes of calculating his or her Retirement Benefit under the Retirement
Plan.
(e)
LTD Benefits

The Participant’s coverage under the Company’s Group Long Term Disability Plan
shall cease on the Participant’s Termination Date.
(f)
Unemployment Compensation

To obtain unemployment compensation, a Participant must apply with, and satisfy
the eligibility requirements of the appropriate state agency.
(g)
Flexible Spending Account (“FSA”)

A Participant’s rights under the Company’s Health Care Reimbursement Plan and
Dependent Care Reimbursement Plan shall be governed by the provisions of those
plans and, with respect to the Health Care Reimbursement Plan, the provisions of
COBRA.
(h)
Employee Assistance Program

The Participant’s coverage under the Company’s Employee Assistance Program shall
be governed by the provisions of that program and the provisions of COBRA.
(i)
Educational Assistance Program

The Participant shall be entitled to be reimbursed at appropriate rates for all
previously approved courses in which he or she is enrolled as of his or her
Termination Date and which are satisfactorily completed in accordance with the
Company’s educational assistance program in effect as of his or her Termination
Date.
(j)
All Other Benefit Plans or Programs

A Participant’s participation in all other employee benefit plans and/or
programs at the Company and the Affiliates shall cease as of his or her
Termination Date, subject to the terms and conditions of the governing documents
of those employee benefit plans and/or programs.
6.
Confidential and Proprietary Business Information & Nonsolicitation Obligations


-8-



--------------------------------------------------------------------------------




Notwithstanding any provision of this Plan to the contrary, an Employee’s
entitlement to the Severance Benefits provided for under this Plan shall be
fully subject to the provisions of the Waiver and Release regarding confidential
and proprietary business information and non-solicitation, and the Company and
the Affiliates shall be entitled to take all actions specified in the Waiver and
Release with respect to an Employee who fails to comply with those provisions.
7.
Unemployment; Taxes

Payments under this Plan will not be reduced because of any unemployment
benefits an Employee may be eligible to receive under applicable federal or
state unemployment laws. Any required income tax withholding, FICA (Social
Security) taxes and other withholdings shall be deducted from any benefit paid
under this Plan.
8.
When the Severance Benefits Will be Paid

Within sixty (60) days following a Participant’s Termination Date and provided
that the Participant timely returns an executed Waiver and Release (without
having timely revoked it): (a) the Participant’s cash Severance Benefits
described in Section 4 will be paid to the Participant in a single lump sum; and
(ii) if the Participant initiates such services, the outplacement services
described in Section 5(b) will commence. If the sixty (60) days crosses into the
next calendar year, the cash Severance Benefits described in Section 4 will be
paid in the next calendar year. A Participant receiving Severance Benefits shall
not be considered an employee of the Company or any Affiliate for any purpose
after his or her Termination Date, nor shall any cash Severance Benefits be
considered for purposes of computing benefits under or making contributions to
any employee benefit plan maintained by the Company or any Affiliate.
If a Participant dies after his or her Termination Date and after timely
executing the Waiver and Release (without having timely revoked it) but before
receiving his or her cash Severance Benefits, such cash Severance Benefits will
instead be paid (a) to the Participant’s beneficiary (or beneficiaries)
designated under the Company’s life insurance plan covering the Participant on
his or her Termination Date, or (b) if no beneficiary is designated or living,
to the executor of the Participant’s estate, in each case in a lump sum as soon
as practicable after the date of the Participant’s death.
Payment of the Severance Benefits described in Section 5 shall be made in
accordance with the provisions of the governing plan documents and the
applicable policies of the Company or the Affiliates, as applicable.
9.
Non‑Assignment of Severance Benefits

No benefit under this Plan shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, voluntary or involuntary,
by operation of law or otherwise, and any attempt at such a transaction shall be
void. Also, no benefit under this Plan shall be liable for or subject to the
debts, contracts, liabilities, engagements or torts of the person entitled to
it. Notwithstanding the foregoing, the amount of any cash Severance Benefit
otherwise due to a Participant shall be reduced by

-9-



--------------------------------------------------------------------------------




any monies owed by the Participant to the Company (or an Affiliate) as provided
in Section 4 hereof.
10.
Plan Amendment and Termination

The Company may at any time amend or terminate this Plan, provided that the
Severance Benefits payable under this Plan to a Participant who has timely
returned (and has not thereafter revoked) a signed Waiver and Release and has
otherwise met all of the requirements for Severance Benefits hereunder (other
than the expiration of the Waiver and Release revocation period) before this
Plan is amended or terminated shall not be adversely affected. Any amendment or
termination shall be set out in an instrument in writing and executed by an
appropriate officer of the Company.
11.
Making A Claim

How to Submit a Claim
If Severance Benefits due under this Plan have not been provided within the time
frame specified in Section 8, a Participant or his or her authorized and
designated representative (collectively, the “Applicant”) must request those
benefits in writing from the Plan Administrator. Such application shall set
forth the nature of the claim and any other information that the Plan
Administrator may reasonably request. The Plan Administrator shall notify the
Applicant of the benefits determination within a reasonable time after receipt
of the claim, such time not to exceed ninety (90) days unless special
circumstances require an extension of time for processing the claim. If such an
extension is required, written notice of the extension shall be furnished to the
Applicant prior to the end of the initial ninety (90)‑day period. In no event
shall such an extension exceed a period of ninety (90) days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time, and the date by which a final decision is
expected to be rendered.
Notice of a claim denial, in whole or in part, shall be set forth in a written
or electronic notice in a manner calculated to be understood by the applicant
and shall contain the following:
(a)
the specific reason or reasons for the denial; and

(b)
specific reference to the pertinent Plan provisions on which the denial is
based; and

(c)
a description of any additional material or information necessary for the
Applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(d)
an explanation of the Plan’s claims review procedure, the time limits applicable
to such procedures, and a statement of the Participant’s rights following an
adverse benefit determination on review, including a statement of an Applicant’s
right to file a lawsuit under ERISA if the claim is denied on appeal.


-10-



--------------------------------------------------------------------------------




An Applicant shall be given timely written notice of the time limits set forth
herein for determinations on claims, appeal of claim denial and decisions on
appeal.
Claims Review Procedure
If a written claim results in a claim denial, either in whole or in part, the
Applicant has the right to appeal. The appeal must be in writing. The
administrative process for appealing a claim is as follows:
Upon receipt of a claim denial, an Applicant may send a written request,
including any additional information supporting the claim, for reconsideration
to the Plan Administrator within sixty (60) days of receiving notification that
the claim is denied. Upon review, the Plan Administrator will consider all
comments, documents, records, and other information submitted by the Participant
related to the claim without regard to whether such information was submitted or
considered in the initial benefit determination.
The Plan Administrator shall render a decision no later than the date of its
regularly scheduled meeting next following receipt of a request for review,
except that a decision may be rendered no later than the second such meeting if
the request is received within thirty (30) days of the first meeting. The
Applicant may request a formal hearing before the Plan Administrator which the
Plan Administrator may grant in its discretion. Notwithstanding the foregoing,
under special circumstances which require an extension of time for rendering a
decision (including, but not limited to, the need to hold a hearing), the
decision may be rendered not later than the date of the third regularly
scheduled Plan Administrator meeting following the receipt of the request for
review. If such an extension is required, the Applicant will be advised in
writing before the extension begins.
The Plan Administrator will provide written or electronic notice of its final
determination. If the claim is denied in whole or part, such notice, which shall
be written or electronic in a manner calculated to be understood by the
Applicant, will include:
(a)
the specific reason(s) for the denial; and

(b)
the specific provision(s) of the Plan on which the denial is based; and

(c)
a statement that the Applicant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits (as described above); and

(d)
a statement describing any voluntary appeal procedures offered by the Plan and
the Applicant’s right to obtain further information about any such procedures;
and

(e)
a statement of the Applicant’s right to file a lawsuit under ERISA.

An appeal will not be considered if it is not filed within the applicable period
of time.

-11-



--------------------------------------------------------------------------------




At any stage in the appeals process, the Applicant may review and obtain copies
of documents, including this Plan document, records, and other information
relating to the Applicant’s entitlement to such benefit, and submit issues,
comments, and records relating to the claim in writing.
The Participant Must File a Claim Under the Plan’s Claims Procedure
No action at law or in equity shall be brought to recover benefits under this
Plan prior to the date the Applicant has exhausted the administrative process of
appeal available under this Section of the Plan. Benefits under this Plan will
only be paid if the Plan Administrator decides, in its discretion, that an
Applicant is entitled to them.
12.
Section 409A

The Severance Benefits paid or made available under this Plan are intended to be
exempt from Section 409A of the Internal Revenue Code and this Plan shall be
construed and interpreted and operated consistent with such intent. All
reimbursements and in-kind benefits provided pursuant to this Plan shall be made
in accordance with Treasury Regulation § 1.409A-3(i)(1)(iv) such that any
reimbursements or in-kind benefits will be deemed payable at a specified time or
on a fixed schedule relative to a permissible payment event. Specifically, (a)
the amounts reimbursed and in-kind benefits provided under this Plan, other than
total reimbursements that are limited by a lifetime maximum under a group health
plan, during the Participant’s taxable year may not affect the amounts
reimbursed or in-kind benefits provided in any other taxable year, (b) the
reimbursement of an eligible expense shall be made on or before the last day of
Participant’s taxable year following the taxable year in which the expense was
incurred, and (c) the right to reimbursement or an in-kind benefit is not
subject to liquidation or exchange for another benefit.
13.
Employee Rights

As a potential participant in this Plan, you are entitled to certain rights and
protections under ERISA. ERISA provides that all plan participants under ERISA
plans (like this Plan) shall be entitled to:
Receive Information About Your Plan and Benefits
Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including (when applicable) insurance contracts and collective
bargaining agreements, and a copy of the latest annual report (Form 5500 Series)
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including (when applicable) insurance
contracts and collective bargaining agreements, and copies of the latest annual
report (Form 5500 Series) and

-12-



--------------------------------------------------------------------------------




updated summary plan description. The Plan Administrator may make a reasonable
charge for the copies.
Receive a summary of the Plan’s annual financial report. The Plan Administrator
is required by law to furnish each Participant with a copy of this summary
annual report.
Prudent Actions by Plan Fiduciaries
In addition to creating rights for Plan Participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer, your union, or any other person,
may fire you or otherwise discriminate against you in any way to prevent you
from obtaining a Plan benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a Plan benefit is denied or ignored, in whole or in part, you
have a right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan Administrator and do not receive them within thirty (30) days, you
may file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
Federal court. In addition, if you disagree with this Plan’s decision or lack
thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in Federal court. If it should
happen that Plan fiduciaries misuse this Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain
certain

-13-



--------------------------------------------------------------------------------




publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.
14.
Plan Document Controls

In the event of any inconsistency between this Plan document and any other
communication regarding this Plan, this Plan document controls.
15.
Controlling Law

This Plan is an employee welfare benefit plan under ERISA. This Plan and the
Waiver and Release shall be interpreted under ERISA and the laws of the State of
Oklahoma, without reference to any conflicts of law principles thereof that
would require the application of the laws of another jurisdiction, to the extent
that state law is applicable.
16.
General Information

Plan Sponsor:  OGE Energy Corp., 321 N. Harvey Avenue, Oklahoma City, Oklahoma,
73102; (405) 553‑3000.
Employer Identification Number of Plan Sponsor:  73-1481638.
Plan Number: [511].
Plan Year:  The plan year for reporting to governmental agencies and employees
shall be the calendar year.
Plan Administrator:  The Benefits Committee, OGE Energy Corp., 321 N. Harvey
Avenue, Oklahoma City, Oklahoma, 73102; (405) 553‑3000.
The Plan Administrator is responsible for the operation and administration of
this Plan. The Plan Administrator is authorized to construe and interpret this
Plan, and its decisions shall be final and binding. The Plan Administrator shall
make all reports and disclosures required by law.
Agent for Service of Legal Process:  Corporate Secretary, OGE Energy Corp., 321
N. Harvey Avenue, Oklahoma City, Oklahoma, 73102; (405) 553‑3000.
Plan Duration:  May 1, 2013 through December 31, 2014.
Source of Benefits:  Payments due under this Plan shall be made by the Company
or an Affiliate designated by the Company from the paying employer’s general
assets.

-14-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, OGE Energy Corp. has executed these presents as evidenced by
the signature of its officer affixed hereto, in a number of copies, all of which
shall constitute but one and the same instrument, which may be sufficiently
evidenced by any executed copy hereof, this 26th day of July, 2013.
OGE ENERGY CORP.
 
 
 
 
 
 
By:
/s/ Peter B. Delaney
 
Peter B. Delaney
 
Chief Executive Officer
 
 
 
 
 
 








-15-



--------------------------------------------------------------------------------






Exhibit A


List of Officer Employees






E. Keith Mitchell
Stephen E. Merrill
Paul M. Brewer
Jon E. Hanna
Thomas L. Levescy
Ramiro F. Rangel
John P. Laws




-16-



--------------------------------------------------------------------------------


























OGE ENERGY CORP.
INVOLUNTARY SEVERANCE BENEFITS PLAN FOR OFFICERS


SUMMARY PLAN DESCRIPTION AND PLAN DOCUMENT


(Effective May 1, 2013 Through December 31, 2014)




